Citation Nr: 1521562	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  13-28 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	John P. Dorrity, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1963 to November 1967.  The Veteran had service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (the Board) from a September 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In March 2015, the Veteran testified at a videoconference hearing before the undersigned member of the Board.  A transcript of the hearing is of record.  During the hearing, the Veteran's representative indicated he intended to file a motion to advance the Veteran's appeal on the docket due to medical necessity, and that he would submit medical evidence from the Veteran's private physician in support of that motion.  See Hearing Transcript, pg. 3.  To date, no additional medical evidence, nor a motion to advance, has been received by the Director of Administrative Service.  Therefore, there has been no motion put before the Board.  See 38 C.F.R. § 20.900 (2014) (setting forth the requirements for a motion to advance an appeal on the docket).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The issue of entitlement to aid and attendance was raised during the Veteran's March 2015 videoconference hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Hearing Transcript, pg. 18.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

Preliminarily, the Board notes that there are outstanding records that must be obtained before a decision may be rendered, specifically records pertaining to the Veteran's Social Security Administration (SSA) disability benefits.  The Court has held that VA must obtain SSA records that may have a bearing on a claim for VA benefits.  See Waddell v. Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 (1993).  As these records may shed light on the effect of the Veteran's disabilities on his employability, they are relevant and must be obtained.

Moreover, during the March 2015 videoconference hearing, the Veteran's representative indicated the Veteran's neurological symptoms had worsened since his last VA examination.  See Hearing Transcript, pp. 14 and 17.  Thus, the Board finds that a contemporaneous VA medical examination of the Veteran's service-connected disabilities is warranted.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (noting that VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following actions:

1.  Take appropriate steps to contact the Veteran and request that he provide the name and address of any VA facility or non-VA healthcare provider who has treated him for his service-connected disabilities and who has outstanding records, which may include Dr. DiPaolo.

2.  Contact the SSA and request a copy of any decision made regarding his claim for disability benefits, as well as the medical records upon which the eventual grant of benefits was based.  All requests and responses, positive and negative, should be associated with the Veteran's claims file.  Efforts to obtain these and any other Federal records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain the same would be futile.  If it is so determined, provide the Veteran appropriate notice under 38 C.F.R. § 3.159(e) (2014) and an opportunity to respond.

3.  Thereafter, schedule the Veteran for a VA examination(s) to determine the functional impairment resulting from his service-connected disabilities: 

a)  posttraumatic stress disorder (PTSD), rated 30 percent disabling; 

b)  neurological impairment, right upper extremity, associated with Parkinson's disease, rated as 30 percent disabling; 

c)  diabetes mellitus, rated as 10 percent disabling; 

d)  neurological impairment, left upper extremity, associated with Parkinson's disease, rated as 10 percent disabling; 

e)  neurological impairment, left lower extremity, associated with Parkinson's disease, rated as 10 percent disabling; 

f)  neurological impairment, right lower extremity, associated with Parkinson's disease, rated as 10 percent disabling; 

g)  hypomimia, associated with Parkinson's disease, rated as 10 percent disabling; and

h)  hypophonia, associated with Parkinson's disease, rated as 10 percent disabling.

The examiner should describe in detail the functional impairment resulting from each of the Veteran's service-connected disabilities, as it may relate to his ability to perform tasks in a work setting.

4.  After ensuring that the requested actions are completed, the AOJ should take any other development actions deemed warranted and readjudicate the claim on appeal.  If the benefit sought is not fully granted, the AOJ must provide the Veteran and his representative a Supplemental Statement of the Case (SSOC) before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

